Citation Nr: 1714829	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased initial ratings for traumatic brain injury, currently rated as noncompensable prior to August 18, 2015, 10 percent disabling from August 18, 2015, to September 25, 2016, and 70 percent disabling from September 26, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case is now under the jurisdiction of the Montgomery, Alabama VA RO.  The Board remanded this matter in May 2013 and July 2016.

The Veteran testified at a Travel Board hearing in June 2011.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In May 2016, the Veteran was sent a letter notifying him that the acting VLJ who presided over his hearing is no longer employed by the Board (due to retirement), and offering him a hearing before a different VLJ.  The letter further informed the Veteran that if no response was received within 30 days, the case would be reassigned to a different VLJ.  To date, the Veteran has not requested another hearing before a different VLJ.  As such, the Board has reassigned the case to the undersigned VLJ.

In October 2016, the Veteran, through his representative, waived his right to have any additional evidence he submits reviewed in the first instance by the Agency of Original Jurisdiction (AOJ).  The Veteran has since submitted additional evidence.  Given the Veteran's October 2016 waiver, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran held a job throughout most of the appeal period.  For example, at the June 2011 Board hearing the Veteran testified that he was working as a mechanic for the Federal Government, and at a February 2017 VA male reproductive system conditions examination he reported a current occupation of maintenance supervisor.  The Veteran has not argued, and the record does not otherwise reflect, that the disability at issue on appeal renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

In the July 2016 remand, the Board noted that the issue of entitlement to service connection for a right foot disability, to include hammer toes and degenerative disease, was raised in an August 2015 VA foot examination, and referred that issue to the AOJ for appropriate action.  A review of the record reveals that the issue still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the rating period from January 1, 2009, through March 21, 2010, the highest level of evaluation for any facet for the Veteran's traumatic brain injury under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (the Table) was level 1.

2.  For the rating period from March 22, 2010, through September 25, 2016, the highest level of evaluation for any facet for the Veteran's traumatic brain injury under the Table was level 2.

3.  For the rating period from September 26, 2016, the highest level of evaluation for any facet for the Veteran's traumatic brain injury under the Table has been level 3.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 10 percent, and no higher, for traumatic brain injury have been met for the period from January 1, 2009, through March 21, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for entitlement to an initial rating of 40 percent, and no higher, for traumatic brain injury have been met for the period from March 22, 2010, through September 25, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2016).

3.  The criteria for entitlement to an initial rating in excess of 70 percent for traumatic brain injury for the period from September 26, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for higher initial ratings for traumatic brain injury arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in April 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating for traumatic brain injury.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in September 2008, January 2010, August 2015, and September 2016 as to his traumatic brain injury.  The examiners provided descriptions of the symptomatology associated with the Veteran's traumatic brain injury, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA examinations conducted in August 2008, September 2008, January 2010, August 2015, and September 2016 provide further information necessary to adequately address the Veteran's ratings for his service-connected migraines, tinnitus, and hearing loss, which have been medically determined to be residuals of his traumatic brain injury.  Therefore, the Board finds the examinations, in aggregate, to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his traumatic brain injury has increased in severity since the September 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for higher initial ratings and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in May 2013 and July 2016.  Relevant to issue adjudicated herein, the May 2013 Board remand directed the AOJ to contact the Veteran to identify all pertinent VA and non-VA treatment and make appropriate efforts to obtain any treatment records so identified; schedule the Veteran for a VA traumatic brain injuries examination to determine the nature and severity of his service-connected traumatic brain injury and identify any manifestations of comorbid mental or neurological disabilities that can clearly be separated from those of the traumatic brain injury; and then readjudicate the matter and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2013 Board remand, the AOJ contacted the Veteran to identify any outstanding, relevant treatment records.  The Veteran submitted additional records and indicated that there were no further outstanding records.  The AOJ then provided the Veteran with a VA traumatic brain injuries examination in August 2015.  However, the August 2015 VA traumatic brain injuries examiner did not provide adequate information as to the Veteran's disabilities comorbid to the traumatic brain injury, as directed in the May 2013 Board remand.  Therefore, in its July 2016 remand, the Board directed the AOJ to provide the Veteran another VA traumatic brain injuries examination addressing the manifestations of the Veteran's traumatic brain injury, as well as of any comorbid disorder clearly separable from the traumatic brain injury; and then readjudicate the matter and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2016 Board remand, the AOJ provided the Veteran another VA traumatic brain injuries examination in September 2016 that was consistent with and responsive to the July 2016 remand directives, and then readjudicated the issue in an October 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2013 and July 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before an acting VLJ in June 2011.  At the hearing, the acting VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his traumatic brain injury.  In addition, the acting VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issue adjudicated herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected traumatic brain injury is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be rated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (the Table).

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, whether or not they are part of cognitive impairment, are to be rated under the subjective symptoms facet in the Table.  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately rated even if that diagnosis is based on subjective symptoms, rather than under the Table. 

Emotional/behavioral dysfunction are to be rated under 38 C.F.R. § 4.130 (Schedule of Ratings-Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be rated under the criteria under the Table.

Physical (including neurological) dysfunction is to be rated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed above that are reported on an examination are to be rated under the most appropriate diagnostic code.  Each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and combined under 38 C.F.R. § 4.25.  The rating assigned based on the Table will be considered the rating for a single condition for purposes of combining with other disability ratings. 

The Table contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.

The Table provides as follows:

Facet 1 - Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2 - Judgment

0: Normal

1: Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3 - Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.

Facet 4 - Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5 - Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6 - Visual Space Orientation

0: Normal.

1: Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7 - Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet 8 - Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9 - Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 


Facet 10 - Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

As noted above, Diagnostic Code 8045 instructs, "separately evaluate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under" the Table.  38 C.F.R. § 4.124a, DC 8045.  In this case, a September 2016 VA traumatic brain injury examiner identified the Veteran's service-connected migraines, hearing loss, and tinnitus as residuals of his service-connected traumatic brain injury.  Therefore, the Board will consider whether higher ratings are warranted for those disabilities as well.

Summary of the Relevant Evidence

The Veteran seeks increased initial ratings for his service-connected traumatic brain injury.  The Veteran's traumatic brain injury is currently rated as noncompensable from January 1, 2009, the day after his separation from active service, to August 17, 2015; 10 percent disabling from August 18, 2015, to September 25, 2016; and 70 percent disabling from September 26, 2016.  The applicable rating period is from January 1, 2009, the effective date for the award of service connection for traumatic brain injury, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service treatment records show that he was seen in July 2007 after being involved in a mortar attack.  The Veteran reported being hit in the forehead with shrapnel, but denied any symptoms since the attack.  On examination, he had a small laceration to the forehead.  He scored 23 out of 30 on a MACE test, which the examiner opined was ""somewhat low but likely due to noncompliance and inattention rather than concussion."  Later, he began complaining of memory difficulties relating to the mortar attack.  In August 2008, he was able to recall only one out of three objects after five minutes, and was determined to have short-term memory loss.

At the September 2008 VA traumatic brain injury examination, the Veteran endorsed symptoms of fatigue, memory problems, and irritability.  With regard to the memory problems, he reported that there is a good chance he will forget things that he does not write down.  He further endorsed dizziness seven times per week.  He indicated that his symptoms are generally stable.  On mental status examination, the Veteran was alert and oriented to person, pace, and time.  His attention was normal, as indicated by his ability to complete serial sevens testing and to spell "world" backwards.  His memory was normal, as he was able to remember names, tasks, and his occupation.  The examiner diagnosed the Veteran with traumatic brain injury, and stated that the Veteran does not have any complications such as pain, infections, neurological issues, language problems, endocrine complications, or post-concussive syndrome.

Service treatment records dated December 29, 2008, three days before the effective date for the establishment of service connection for traumatic brain injury, the Veteran was assessed as having memory lapses or loss, although his thought processes, executive functions, and cognitive functions were not impaired on psychiatric examination.

In February 2009, the Veteran reported memory problems since the prior October.  On examination, he was alert and oriented to four spheres, had normal motor strength, normal sensation, and normal coordination.  At an April 2009 VA traumatic brain injury evaluation, the Veteran endorsed symptoms of dizziness, headaches, nausea, sensitivity to light, hearing difficulty, poor concentration, forgetfulness, difficulty making decisions, slow thinking, difficulty getting organized, fatigue, irritability, and poor frustration tolerance.  On examination, he was alert and oriented to four spheres, had normal motor strength and sensation, and intact coordination.

At the January 2010 VA traumatic brain injury examination, the Veteran reported residual traumatic brain injury symptoms of ringing in the ear, migraine headaches, and memory deficit with short-term information.  The Veteran denied nausea, vomiting, dizziness or other neurological conditions.  Based on examination of the Veteran, the examiner opined impairment corresponding to the following levels of impairment for the facets listed under 38 C.F.R. § 4.124a, Diagnostic Code 8045: memory, attention, concentration, executive functions level 1; judgment level 0; social interaction level 0; orientation level 0; motor activity level 0; visual spacial orientation level 0; subjective symptoms level 0; neurobehavioral effects level 0; communication level 0; and consciousness level 0.  The examiner opined that the condition impacts the Veteran's occupational activities in that it leads to pain and decreased concentration.

At a March 22, 2010 VA neuropsychological consultation, the Veteran reported continued memory problems.  He uses a calendar, and his wife has to assist him with keeping track of his appointments.  He also uses GPS in his car.  He reported fluctuating abilities in terms of his ability to recall recent events.  He also experienced headaches, fatigue, dizziness, tinnitus, irritability, and distractibility. He reported significant problems with multitasking.  Based on the results of the examination, the examining clinician opined that the Veteran appeared to demonstrate evidence of cognitive impairment and moderate impairment in his immediate and delayed memory for visual information.  He also demonstrated mild to moderate impairment in his speeded manual dexterity and motor coordination with his left hand.  The findings were consistent with the in-service traumatic brain injury; however, the Veteran's presentation was not consistent with his history of traumatic brain injury.

At the June 2011 Board hearing, the Veteran testified that he has memory problems, and that he accordingly keeps a notebook with him so that he can write down things as they happen and that he keeps notes on a calendar.

The medical treatment records show that the Veteran continued to report memory difficulties following the June 2011 Board hearing.  At a February 2012 VA psychiatric visit, the Veteran was alert and oriented to three spheres, had intact recent and remote memory, intact judgment, and thought processes that were linear and abstract.  In October 2012 and April 2013, he again was alert and oriented to three spheres, had intact recent and remote memory, intact judgment, and thought processes that were linear and abstract.  In November 2013, the Veteran's long-term memory, short-term memory, and immediate recall were all intact, and the Veteran was alert and oriented to three spheres.

At the August 2015 VA examination, the Veteran reported residual traumatic brain injury symptoms of irritability, forgetfulness, poor concentration, headaches, difficulty with multitasking, getting lost easily when he drives, problems sleeping, lack of motivation, and fatigue.  Based on examination of the Veteran, the examiner opined impairment corresponding to the following levels of impairment for the facets listed under 38 C.F.R. § 4.124a, Diagnostic Code 8045: memory, attention, concentration, executive functions level 2, which the examiner based on "Can't multitask will forget first task, memory loss, he is unable to remember tasks and is having to write everything down"; judgment level 0; social interaction level 1; orientation level 0; motor activity level 0; visual spacial orientation level 1; subjective symptoms level 2; neurobehavioral effects level 0; communication level 0; and consciousness level 0.  The examiner opined that the condition does not impact the Veteran's ability to work.

At the September 2016 VA examination, the Veteran reported that he has difficulty with multitasking and memory.  Based on examination of the Veteran, the examiner opined impairment corresponding to the following levels of impairment for the facets listed under 38 C.F.R. § 4.124a, Diagnostic Code 8045: memory, attention, concentration, executive functions level 3, which the examiner based on "Veteran could not recall all 3 objects or provider's name"; judgment level 0; social interaction level 1; orientation level 1; motor activity level 0; visual spacial orientation level 1; subjective symptoms level 1; neurobehavioral effects level 2; communication level 2; and consciousness level 0.  The examiner opined that the condition impacts the Veteran's occupational activities in that it leads to decreased productivity, concentration, and focus.  The examiner further opined that one cannot ascertain which of the Veteran's signs or symptoms is attributable to his traumatic brain injury versus his service-connected posttraumatic stress disorder (PTSD) without resorting to mere speculation due to his substance abuse condition.  In addition, the Veteran's service-connected migraine headaches, hearing loss, and tinnitus are all considered residuals of the service-connected traumatic brain injury.  The examiner noted that, on examination, the Veteran reported that his hearing loss and tinnitus had not worsened since his most recent VA examinations for those conditions in August 2015.

Analysis - Traumatic Brain Injury 

For the reasons discussed below, the Board concludes that the Veteran is entitled to the following initial ratings, and no higher, for the service-connected traumatic brain injury: 10 percent from January 1, 2009, to March 21, 2010; 40 percent from March 22, 2010, through September 25, 2016; and 70 percent from September 26, 2016.

For the period from January 1, 2009, to March 21, 2010, the Board finds that the Veteran's traumatic brain injury was manifested by symptoms corresponding to a level 1 impairment for memory, attention, concentration, and executive functions under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Specifically, the record reflects that, on December 29, 2008, the Veteran was assessed as having memory lapses or loss, though his thought processes, executive functions, and cognitive functions were not impaired on psychiatric examination.  He continued to report such symptoms throughout the period from January 1, 2009, to March 21, 2010, to include at the January 2010 VA traumatic brain injury examination.  The January 2010 VA traumatic brain injury examiner classified the Veteran's memory, attention, concentration, executive functioning symptoms as corresponding to level 1 impairment under the Diagnostic Code 8045 rating criteria.  Given that the record shows that the Veteran's memory, attention, concentration, and executive functioning symptoms were reported consistently at the same level throughout the period from January 1, 2009, to March 21, 2010, the Board finds that the January 2010 VA traumatic brain injury examiner's classification should be applied to the entire period.  The January 2010 VA traumatic brain injury examiner did not rate the Veteran as higher than level 1 in any of the 10 facets listed under Diagnostic Code 8045, and the record does not show that the Veteran's traumatic brain injury-related symptoms manifested above the level 1 severity for any of the facets during the period from January 1, 2009, to March 21, 2010.  Therefore, the Veteran's highest level of impairment in any of the 10 facets was level 1 during that period, and he was accordingly entitled to a rating of 10 percent, and no higher, during that period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

At the March 22, 2010 VA neuropsychological consultation, the Veteran reported continued memory problems, requiring the use of a calendar and consultation with his wife to keep track of his appointments.  He also reported using GPS in his car and that he had significant problems with multitasking.  These are substantially the same symptoms the August 2015 VA examiner considered in determining that the Veteran's difficulties in memory, attention, concentration, and executive functioning corresponded to level 2 impairment under the Table.  Specifically, that examiner stated that the level 2 rating in that facet was based on "Can't multitask will forget first task, memory loss, he is unable to remember tasks and is having to write everything down."  As such, the Board finds that the August 2015 VA examiner's classification of the Veteran's difficulties in memory, attention, concentration, and executive functioning should be applied to his similarly reported difficulties in those areas at the March 22, 2010 VA neuropsychological consultation.  The Board further finds that the record, to include the January 2010 VA traumatic brain injury examination report, does not show such a level of impairment prior to the March 22, 2010 VA neuropsychological consultation.  Therefore, a level 2 rating was not warranted prior to that date.  Moreover, the record shows that the Veteran's difficulties in memory, attention, concentration, and executive functioning were consistent throughout the period from March 22, 2010, through September 25, 2016.  The August 2015 VA traumatic brain injury examiner did not rate the Veteran as higher than level 2 in any of the 10 facets listed under Diagnostic Code 8045, and the record does not show that the Veteran's traumatic brain injury-related symptoms manifested above the level 2 severity for any of the facets during the period from March 22, 2010, through September 25, 2016.  Therefore, the Veteran's highest level of impairment in any of the 10 facets was level 2 during that period, and he was accordingly entitled to a rating of 40 percent, and no higher, during that period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The September 2016 VA examiner determined that the Veteran's difficulties in memory, attention, concentration, and executive functioning corresponded to level 3 impairment.  The examiner did not rate the Veteran as higher than level 3 in any of the 10 facets listed under Diagnostic Code 8045, and the record does not show that the Veteran's traumatic brain injury-related symptoms manifested at the "total" level for any of the facets for which such a leve is available during the period from September 26, 2016.  Therefore, the Veteran's highest level of impairment in any of the 10 facets was level 3 during the period from September 26, 2016, and he was accordingly entitled to a rating of 70 percent, and no higher, during that period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board observes that the September 2016 VA traumatic brain injury examiner opined that one cannot ascertain which of the Veteran's signs or symptoms is attributable to his traumatic brain injury versus his service-connected PTSD without resorting to mere speculation due to his substance abuse condition.  The Board acknowledges that there are possibly some overlapping symptoms between the Veteran's traumatic brain injury and service-connected PTSD and that the rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, a review of the documents granting the Veteran compensable ratings for the PTSD reveals that those ratings are based on manifestations other than the impairment of memory, attention, concentration, and executive function upon which his traumatic brain injury ratings are based.  For example, an October 2016 rating decision explains that the Veteran's current 70 percent rating for the service-connected PTSD is based on symptoms of suspiciousness, depressed mood, disturbances of motivation and mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  Accordingly, the symptoms upon which the Veteran's ratings for traumatic brain injury are based can be clearly separated from those upon which his ratings for the service-connected PTSD are based.  As such, the assignment of a separate rating for each of those two separate disabilities does not constitute impermissible pyramiding.  See id.; see also 38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (1).

The Board has considered whether the Veteran is entitled to higher initial ratings for traumatic brain injury on an extraschedular basis.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board finds that there is no basis for referral of the matter pursuant to 38 C.F.R. § 3.321 as there is no indication of an exceptional disability picture such that the schedular rating for the service-connected traumatic brain injury are inadequate.  Rather, the Veteran's traumatic brain injury symptoms are reflected in the rating criteria, which contemplate impairment of memory, attention, concentration, or executive functions; impairment of judgment impairment of social interaction; and impairment in several other facets.  As discussed above, the Veteran's symptoms are specifically contemplated in the applicable diagnostic code as they fit within those facets.  In addition, he is in receipt of separate ratings for his traumatic brain injury residuals of migraines, hearing loss, and tinnitus.  The Veteran and his representative have not argued, and the record does not indicate, that there are symptoms due to the service-connected traumatic brain injury that are not encompassed by the schedular rating criteria.  Thus, absent evidence that the Veteran's traumatic brain injury manifestations are unusual or exceptional, referral for consideration of an extraschedular rating is not warranted.
      
Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria have been met for staged initial ratings of 10 percent, and no higher, for the period from January 1, 2009, to March 21, 2010; 40 percent, and no higher, for the period from March 22, 2010, through September 25, 2016; and 70 percent, and no higher, for the period from September 26, 2016.  To the extent that the Veteran seeks ratings higher than or in addition to those provided herein, the preponderance of the evidence is against appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraines

The Veteran has been in receipt of a 50 percent disability rating for migraine headaches since January 1, 2009.  This is the maximum schedular rating available for that disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board notes that a schedular 50 percent rating is awarded for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See id.

Accordingly, the Board now turns to the question of whether an extraschedular disability rating is warranted in this case.  The evidence of record establishes that the Veteran typically experiences migraine headaches up to two to three times per week, with each headache typically lasting two to three days, but up to two weeks.  At the September 2016 VA headaches examination, he reported two to three prostrating headaches per month.  These headaches are commonly accompanied by a number of related symptoms, including pulsating or throbbing head pain; pain localized to one side of the head; pain worsened with physical activity; nausea; vomiting; sensitivity to light and sound; and changes in vision.  Both sides of the head are affected.  As a result, multiple examiners opined that the Veteran's symptoms may prevent him from performing his work duties at times.  The Veteran treats his symptoms with a number of medications.  He indicated in June 2011 that the medications are largely successful in managing his migraines.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's migraines with the established criteria found in the Schedule.  In doing so, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently rated.  The Veteran's primary symptoms include frequent and prolonged headaches commonly accompanied by light sensitivity, nausea, and changes in vision.  Although multiple VA examiners have asserted that the Veteran's migraines may impede his ability to perform certain work duties, "severe economic adaptability" is explicitly included as one of the criteria for a schedular 50 percent rating for migraines.  As such, the full scope of the Veteran's symptoms has been properly accounted for, and schedular criteria for the Veteran's 50 percent rating reasonably describe his disability levels and symptomatology.

Furthermore, neither the Veteran nor his representative has alleged any exceptional disability picture with regard to his migraines.  Absent evidence that the Veteran's migraines are unusual or exceptional, referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.102, 3.321; Thun, 22 Vet. App. 111.

Hearing Loss

The Veteran's bilateral hearing loss has been rated as noncompensable since January 1, 2009.  Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, at the August 2008 VA audiological examination, the Veteran reported current symptoms of hearing loss.  The pertinent audiometric results, measured in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
35
31.25
LEFT
25
30
25
30
27.5

Speech discrimination test scores were 100 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the January 2010 VA audiological consultation, the Veteran reported gradual decrease in his hearing sensitivity over the years and that he must ask people to repeat things due to his hearing difficulties.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
20
30
23.75
LEFT
25
35
20
20
25

Speech discrimination test scores using the Maryland CNC speech discrimination test were 98 percent in the right ear and 98 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the August 2015 VA audiological consultation, the Veteran reported difficulty hearing in background noise and difficulty understanding speech in the absence of visual cues.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
30
30
27.5
LEFT
20
30
30
30
27.5

Speech discrimination test scores using the Maryland CNC speech discrimination test were 100 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.  The examiner opined that the Veteran's bilateral hearing loss would impact his ability to maintain gainful employment in any situation requiring communication in the present of background noise.

As noted above, the Veteran reported to the September 2016 VA traumatic brain injury examiner that his bilateral hearing loss and tinnitus had not increased in severity since the August 2015 VA audiological examination.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period.  The Board notes that the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that higher initial disability ratings are warranted.

The Board has considered whether the case should be referred for consideration of a compensable rating on an extra-schedular basis.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing when there is background noise and understanding speech in the absence of visual cues.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Furthermore, the United States Court of Appeals for Veterans Claims has recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 at 7 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's bilateral hearing loss, which is considered a residual of his traumatic brain injury, have not been met at any time during the appeal period.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Tinnitus

The Veteran has been in receipt of a 10 percent disability rating for his tinnitus since January 1, 2009.  Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic Code 6260 provides a maximum disability rating of 10 percent for tinnitus, whether the ringing is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.

In Smith v. Nicholson, the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus is reasonable.  Id.

In view of the foregoing, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260, during the entire rating period, and any claim for a higher schedular rating must be denied. 

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extraschedular basis for tinnitus.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran reported to the August 2015 VA audiological examiner that his tinnitus causes distraction, which breaks his concentration and causes frustration.  The Board notes that the Veteran is compensated for symptoms such as irritability and decreased concentration through his rating for his service-connected PTSD.  Thus awarding a separate rating, to include on an extraschedular basis, for those same symptoms as caused by tinnitus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  The Veteran has not otherwise identified manifestations of his tinnitus that may be considered unusual or exceptional given the nature of the disability.  Therefore, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds no basis for awarding a rating in excess of 10 percent for the Veteran's tinnitus at any time during the rating period.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to an initial rating of 10 percent, and no higher, for traumatic brain injury is granted for the period from January 1, 2009, through March 21, 2010, subject to the law governing payment of monetary benefits.

Entitlement to an initial rating of 40 percent, and no higher, for traumatic brain injury is granted for the period from March 22, 2010, through September 25, 2016, subject to the law governing payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for traumatic brain injury for the period from September 26, 2016, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


